DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/18/22 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 7/15/19.  These drawings are accepted
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4: recites “wherein the locking abutment is a threading or a snap-locking member”; however, this language is confusing because the “inner fastening member” appears to be “screw threading”, but the way the claim is worded, it appears that both an inner fastening member and screw threads are being claimed. It is unclear if applicant is attempting to claim both or that the fastening member is screw threads or a snap fit. For examination purposes, the claim will be treated as reciting “wherein the inner fastening member is a threading or a snap-locking member”. Clarification or correction is requested. 
Claim 5: recites “at least to a projection of the free end of the product application member”; however, the disclosure and figures do not appear to set forth any “projection of the free end” making it unclear if this is claiming additional structure or not. Clarification or correction is requested.  
Claim 6: recites “being intended to protrude…” and the language “intended” makes it unclear if the claim is requiring this or not. Clarification or correction is requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-21, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20-0472950 (hereinafter referred to as KR).
Claim 1: KR discloses a cosmetic product application device (see Fig 15) comprising: an applicator (see annotations) comprising a gripping member (see annotations) and a product application member (see annotations) that plunges into a reservoir (see Fig 15 & annotations) of mascara, a cosmetic product [0001]; an intermediate part (see annotations) comprising an attachment sleeve (see annotations) for the removable fastening of the gripping member (see Fig 15 & annotations) and the attachment sleeve includes a central hole thereby defining a circulation hole for the product application member (see Fig 15 & annotations). The intermediate part comprises an outer band (see annotations) for protecting the applicator and this band protrudes opposite the attachment sleeve (see annotations), the band at its free edge has an insertion opening for the reservoir (see Fig 15 & annotations) and the outer band defines an inner space that receives at least a top part of the reservoir; the intermediate part comprises an inner fastening member in the form of screw threads (see Fig 15 & annotations) protruding in the band opposite the attachment sleeve (see annotations) with these screw threads each forming an “axial locking abutment” as best understood for attaching the reservoir (see annotations) and these threads extend in the inner space that receives the top part of the reservoir (see annotations). 
Claim 2: KR discloses the attachment sleeve and the band being formed together as a single piece when assembled (see Fig 15 & annotations).
Claim 3: KR discloses the inner fastening member including a peripheral skirt (see annotations) with the screw threads radially protruding inward from the peripheral skirt (see Fig 15 & annotations). 
Claim 4: KR discloses the fastening member/locking abutments to be in the form of screw threads (see Fig 15 & annotations).
Claim 5: KR discloses when the applicator is mounted on the attachment sleeve, the band extends opposite the attachment sleeve (see annotations) along an axis of insertion of the reservoir in the band (see annotations) and extending to at least one projection of the free end of the product application member on the axis of insertion (see Fig 15 & annotations).
Claim 6: KR discloses the applicator mounted on the attachment sleeve with the band exceeding the projection of the free end of the product application member on the axis of the insertion and projecting less than 10.5mm past the free end of the product application member with the reservoir protruding vertically down and outside of the band through the insertion opening (see Fig 15 & annotations).

    PNG
    media_image1.png
    625
    813
    media_image1.png
    Greyscale

Claim 7: KR discloses the attachment sleeve having threading with the gripping member having complementary threading for engaging one another (see Fig 15 & annotations).
Claim 8: KR discloses the band to have a top and bottom opening, which as best understood, means it’s “at least partially perforated” because it comprises two holes (see Fig 15 & annotations).
Claim 9: KR discloses the product application member to include a rod (see annotations) and an applicator element (see annotations) mounted at the free end of the rod with the rod including a first part (see annotations) permanently connected to the gripping member and a second part of the rod (see annotations) removably attached to the first part with the second part holding the applicator element (see Fig 15 & annotations). 
Claim 10: KR discloses a kit comprising a device of claim 1 (see above) and a cosmetic [0001] product reservoir (see annotations). 
Claim 11: KR discloses the reservoir to project vertically outside of the band through the insertion opening (see Fig 15 & annotations). 
Claim 12: KR discloses the reservoir including an internal portion (the neck) inserted into the band and a portion protruding vertically outside of the band with an outer surface of the band being flush with an outer surface of the portion protruding outside of the band (see Figs 1 & 15). 
Claims 13-14: KR discloses the reservoir including a wiper/wall (21) with a stretchability greater than the rest of the device because that is how wipers work (see Fig 15 & annotations).
Claim 16: KR discloses the reservoir including a neck (see annotations) that cooperates with the inner fastening member (see annotations) the neck comprising a complementary threading, or locking abutments, that cooperate with the screw threading/locking abutments of the reservoir in the band (see Fig 15 & annotations).
Claim 17: KR discloses the kit and the product application member including a rod (see annotations) and an applicator element (see annotations) mounted at the free end of the rod with the rod including a first part permanently connected to the gripping member (see annotations) and a second part (see annotations) removably attached to the first part with the second part holding the applicator element, the kit including a first set of parts comprising the gripping member, the first part of the rod, and the intermediate part and a second set of parts including the reservoir and the second part of the rod and applicator element and these parts can be interchanged if so desired (see Fig 15 & annotations). 
Claim 18: KR discloses the inner fastening member comprising a peripheral skirt from which the locking abutments/screw threading radially protruding inwardly from the peripheral skirt (see Fig 15 & annotations). 
Claims 19-20: KR discloses the applicator mounted on the attachment sleeve (see annotations), the band extending opposite the attachment sleeve along an axis of insertion of the reservoir in the band (see annotations) and to a projection of the free end of the product application member (rod) on the axis of insertion (see annotations). 
Claim 21: the reservoir is mounted on the inner fastening member (see annotations) and protrudes at least partially outside of the band through the insertion opening (see annotations). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20-0472950 (hereinafter referred to as KR).
Claim 15: KR discloses the invention essentially as claimed except for a second reservoir that can be interchangeably mounted to the inner fastening member. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to duplicate the reservoir since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. All of applicant’s arguments are in reference to the newly amended claim limitations, which have been addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/YOGESH P PATEL/Primary Examiner, Art Unit 3772